Exhibit 10.2
 
PROMISSORY NOTE
 
 
 

Principal Amount: $500,000.00  Issue Date: December 29, 2010

 
                                                                                                                      

FOR VALUE RECEIVED, United eSystems, Inc., a Nevada corporation (the “Maker”),
hereby promises to pay to the order of Robert J. Sorrentino (the “Holder,” which
term shall include any subsequent holder of this Promissory Note (this “Note”)),
at 3811 Hollow Crossing Drive, Orlando, Florida  32817, or such other place as
the Holder may designate in writing, the principal amount of Five Hundred
Thousand Dollars and No Cents with interest from the above date.  The applicable
interest rate (the “Interest Rate”) shall be the greater of (i) twelve percent
(12%) per annum or (ii) the 30-day LIBOR rate, as published in the Wall Street
Journal, plus 1,075 basis points.  The interest rate will change each time and
as of the date that the 30-day LIBOR rate changes.  Payments under this Note
shall be made as follows:  Commencing on January 29, 2011 and continuing to and
including the same day of each month thereafter, to and including December 29,
2013, the Maker shall make monthly installments consisting of principal and
accrued interest.  Each monthly payment shall consist of a payment equal to
$13,888.89 plus the accrued interest that has accrued on the outstanding balance
from the month preceding the due date for such payment based on the Interest
Rate(s) applicable for that particular month. In the event of a default of this
Note (as described below), at the option of the Holder, the entire unpaid
principal amount thereon shall become immediately due and payable and such
principal shall thereafter accrue interest at a rate (the “Default Rate”) equal
to the Interest Rate plus 3%.
 
This Note is secured by a Loan and Security Agreement dated December 28, 2010
(the “Loan and Security Agreement”), evidencing a security interest in certain
personal property and other business assets (the “Collateral”) of the Maker.  
 
This Note may be prepaid in full or in part at any time without penalty,
provided that the prepayment shall first be applied against late charges and
other outstanding fees, then against accrued interest, and lastly to unpaid
principal.
 
This Note shall be in default upon: (a) the failure of the Maker to pay any
payment hereunder within five days of the date on which such payment is due; (b)
the failure of the Maker to timely perform or observe any non-monetary term,
covenant, condition or obligation contained in this Note or the Loan and
Security Agreement, if such failure remains uncured upon expiration of ten days
after written notice thereof is given by the Holder to the Maker; or (c) the
appointment of a receiver for the property of the Maker, the assignment for the
benefit of creditors by the Maker, or the commencement of any proceedings under
any bankruptcy or insolvency laws by or against the Maker.  The failure of the
Holder hereof to exercise its rights hereunder on one or more events of default
shall not constitute a waiver of its rights in the event of any subsequent or
continuing default.
 
 
1

--------------------------------------------------------------------------------

 
 
Upon any default under this Note, the Holder’s rights and remedies shall be
cumulative and concurrent and may be pursued singly, successively, or
concurrently against the Maker and against the Collateral.  The Maker,
endorsers, and all other persons liable for all or any part of the indebtedness
evidenced by this Note or the performance of the covenants contained herein,
jointly and severally, waive diligence, presentment, protest and demand, and
also notice of protest, of demand, of nonpayment, of dishonor, and maturity.
 
Any notice that one party desires to give to the other related to this Note
shall be in writing and shall be deemed delivered when personally delivered to a
party who is an individual or to an officer or registered agent of a party which
is a corporation, or upon deposit in the United States mail, certified mail,
return receipt requested, postage prepaid, addressed to the party being notified
at its respective address specified in this Note
 
Maker
 
United eSystems, Inc.
     
By:   /s/ Walter Reid Green, Jr.
Walter Reid Green, Jr.
Chief Executive Officer

 
 
 
2